Citation Nr: 1738325	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-37 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1948 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has recurrent tinnitus which began during active service and has persisted since.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
The Veteran's service treatment records are incomplete.  In such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran provided competent and credible testimony at a hearing before the undersigned in June 2017 that he sustained a perforated eardrum in service and that he was observed bleeding from the ear in service.  Additionally, the Veteran reported experiencing symptoms of tinnitus in service and intermittently since service.  In light of the incomplete service treatment record and the Veteran's competent and credible testimony at the June 2017 hearing before the undersigned, the Board finds there is sufficient evidence of acoustic trauma and noise exposure to demonstrate in-service injury.

With regard to the presence of a tinnitus disability during the appellate period, the Veteran's June 2017 hearing testimony provides clarification of his denial of tinnitus at the June 2015 VA examination; the Veteran experiences intermittent tinnitus and in order answer truthfully, he denied symptoms at the June 2015 examination because he was not experiencing them at the time.  The veteran's lay statements of ringing in his ears are sufficient to establish the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the requirement for a present disability has been met. 

Thus, the remaining question is whether the Veteran's tinnitus is causally related to his complaints of acoustic trauma in service.  In that regard, service connection for chronic diseases, such as sensorineural hearing loss and tinnitus, may be established by a showing of a continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
As indicated above, the Board finds the Veteran credible as to his assertions of in-service noise exposure and intermittent symptoms of tinnitus since service.  Based on the Veteran's credible testimony and affording the benefit of reasonable doubt in light of the lack of service treatment records, the evidence is in relative equipoise as to whether his claimed tinnitus disability was incurred in service.  Service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


